   9:19-cv-01210-RMG-TER             Date Filed 11/10/20       Entry Number 54         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

ALEXANDER PASTENE,                  )                 Civil Action No. 9:19-cv-1210-RMG-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                                 ORDER
                                    )
LONG COVE CLUB OF HHI, S.C.,        )
GENERAL MANAGER L. CRIMMINS, )
DIANE ADAMS, ASHLEY DAVIS,          )
MICHAEL COCHRAN, GUATEMALAN )
WORKER SO-CALLED OSMAR and          )
HIS WIFE YURICA,                    )
                                    )
                   Defendants.      )
___________________________________ )

        This action arises from Plaintiff’s employment. Plaintiff is proceeding pro se. Presently

before the court is Defendants’ Motion to Compel (ECF No. 46). All pretrial proceedings in this

case were referred to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B)

and Local Rule 73.02(B)(2)(g), DSC. Defendants served Interrogatories and Requests for Production

on Plaintiff, who partially responded after an extension granted by Defendants. Upon receiving

Plaintiff’s partial responses, Defendants sent Plaintiff additional correspondence noting that Plaintiff

had failed to respond to Requests for Production 4, 5, 11, 12, 13, 14, 15, 16, 17, and had “either

failed to provide answers or provided largely unresponsive answers” to the Interrogatories. Plaintiff

has not provided the additional discovery or otherwise responded to Defendants’ correspondence.

Plaintiff has also failed to respond to the present motion to compel. Accordingly, Defendants’

Motion to Compel (ECF No. 46) is GRANTED without opposition, and Plaintiff is directed to fully

respond to Defendants’ Interrogatories and Requests for Production (as set forth in detail in
  9:19-cv-01210-RMG-TER           Date Filed 11/10/20      Entry Number 54       Page 2 of 2



Defendants’ motion) within twenty days of the date of this order.

       IT IS SO ORDERED.

                                                     s/Thomas E. Rogers, III
                                                     Thomas E. Rogers, III
                                                     United States Magistrate Judge
November 10, 2020
Florence, South Carolina




                                               -2-
